HATHAWAY, Judge
(dissenting):
In their prologue the majority announces that the facts “ * * * will be viewed in the light most favorable to the party against whom the verdict was directed.” When so viewed, I believe the record contains competent evidence which would support a verdict in favor of the appellants. And I believe the court has invaded the province of the jury.
Addressing first the problem of proximate cause, since this is our principal area of disagreement, the provision of the over height permit requiring that underpasses be detoured and the regulation requiring the posting of red flags was calculated to avoid traffic congestion and to prevent harm of the precise nature of the occurrence. We agree that the immediate cause of the collision was the sudden 45 degree turn of the Williams vehicle to the left. It may reasonably be inferred from the evidence that the Williams vehicle took evasive action to the left to avoid collision with traffic attempting to pass the parked Rose truck, or to avoid collision with the Rose truck itself. Indeed, it is presumed that a person killed in an accident exercised due care, Robledo v. Kopp, 99 Ariz. 367, 409 P.2d 288 (1965); 22 Am.Jur.2d 761 Death § 215.
Eye witnesses testified that they thought that the Rose truck was in motion. Had the red flags been posted, approaching traffic would ordinarily respond defensively and proceed with greater caution.
The Supreme Court of the State of Washington considered a like situation in Mitchell v. Rogers, supra. In affirming a judgment for the plaintiff, the court held that the jury could have found the truck operator’s failure to place warning flags by the stalled vehicle, as required by statute, was the proximate cause of the head-on collision between the oncoming cars. The Washington court said:
“ * * * the jury could have concluded that, had warning flags been properly placed, the actions of any of the drivers involved would have been altered sufficiently to have prevented the accident.”
The majority compares various measurements in Mitchell with those in the instant case and notes the dissimilarity. The appellants in Mitchell contended there was plenty of room for oncoming cars to pass, but the Washington court never dealt with this contention. I would distinguish Bracy, supra, for the same reason that the court in Mitchell did—warning flares had been placed around the vehicle.
Simply because the Williams vehicle veered suddenly to the left at a sharp angle, may we speculate that such action was possibly caused by something other than defendant’s negligence? How is the court able to determine as a matter of law that the angle of the turn is too sharp to have been responsive to the negligently created *133■situation? Believing it has rescued the jury from speculating, the majority has itself wandered into fields of conjecture and there indulged in a spree of speculation. They surmise that the accident occurred in such a strange manner “ * * * as to suggest serious mechanical failure or failures in connection with the Williams car, physical seizure as to the driver of the Williams car, and/or other possible causes not attributable to the defendants’ conduct.” I am unable to glean from the record evidence to support any such theories.
The cases cited by the majority do not invite courts to speculate whether there may be other possible causes unsupported by the evidence. In Pena the court found that the record disclosed no evidence of negligence and held that the trial court therefore properly had directed a verdict. In Owl Drug Co. the court held that the plaintiff could not recover where the evidence showed that her injuries may have resulted from one of several causes, only one of which could be attributed to the defendants’ negligence. In the case of Salt River Valley Water Users’ Association the court determined that there was no evidence in the record showing that the plaintiff was negligent by failing to determine that the irrigation ditch had been clogged.
The trial court and my brethren of the majority, I believe, have overstepped their proper function in this case and have snatched from the appellant the right to have the jury determine the critical factual issues.
The Restatement, Second, Torts provides:
“ § 328 B. Functions of Court
“In an action for negligence the court determines
ijs ‡ ‡ # sfc
“(e) the applicability of any rules of law determining whether the defendant’s conduct is a legal cause of harm to the plaintiff; * * *” (Emphasis supplied)
“ § 328 C. Functions of Jury
“In an action for negligence the jury determines, in any case in which different conclusions may be reached on the issue:
* 5¡í * # íjí Hi
“(c) whether the defendant’s conduct is a legal cause of the harm to the plaintiff, * * * ”
In an analogous situation, the Missouri Supreme Court in Cox v. Wrinkle, Mo., 267 S.W.2d 648 (1954), held that whether defendant’s negligence in parking his automobile was a proximate cause of plaintiff’s injury was a question for the jury. There, one defendant while driving around the other defendant’s parked automobile, collided with plaintiff’s oncoming automobile.
Prior to concluding that- the distance from the point of impact to the parked Rose truck is unimportant—again I disagree— my colleagues traverse quite a course of sifting and weighing of the evidence. For example, Brand and Mrs. Jennings testified that the Rose truck was parked, shortly before and at the time of the accident, at a location approximately 60 feet away from the point of impact. Should an appellate court discard such testimony as “* * * expressions of mental impressions gained by the witness while in a moving vehicle” ? Such treatment does violence to the proposition that evidence will not be weighed on appeal. If there is a conflict in the evidence and competent evidence is present which would support a verdict in favor of the appellants, the trier of the facts should determine the facts.
The majority upholds the trial court’s acceptance of the measurement of the highway patrolman, taken approximately one-half hour after the accident, as being the undisputed position of the truck prior to the accident. They discard the testimony of Brand and Mrs. Jennings, citing Motors Insurance Corporation and Cope. Though the opinion does not say so, I presume that the measurements taken by the highway patrolman are likened to a conclusive physical fact such as the photograph referred to in the *134Cope case. Assuming that the measurements were accurate, they.showed only the distance of the Rose Company truck from the established point of impact one-half hour after the accident. Considering the evidence in the light most favorable to appellants, and accepting as true the previously indicated testimony of Brand and Mrs. Jennings, the inference reasonably follows that the Rose Company truck was moved after the collision.
For the reasons indicated I believe that the judgment of the trial court should be reversed and the cause should be remanded for a new trial.